               Case 3:16-cv-05277-RJB Document 69 Filed 09/08/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
         TOMMY LEE CROW, JR,
 9
                                                               CASE NO. 3:16-cv-05277-RJB-JRC
                                 Petitioner,
10
                                                               ORDER ADOPTING REPORT AND
                 v.                                            RECOMMENDATION
11
         RON HAYNES,
12
                                 Respondent.
13

14          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

15   Richard Creatura (no objections to the Report and Recommendation were filed) and the

16   remaining record, does hereby find and ORDER:

17          (1) The Court adopts the Report and Recommendation. The habeas petition is denied,

18   and the matter is closed. A certificate of appealability shall issue.

19          (2) The Clerk shall send copies of this order to petitioner and Judge Creatura.

20          Dated this 8th day of September, 2020.

21

22
                                            A
                                            ROBERT J. BRYAN
23                                          United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
